Citation Nr: 0500762	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  97-16 814A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.

This matter is returned to the Board of Veterans' Appeals 
(Board), initially on appeal from a June 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas that, in pertinent part, denied service 
connection for PTSD.  The veteran filed a notice of 
disagreement in August 1997.  The RO issued a statement of 
the case in August 1997 and received the veteran's 
substantive appeal in September 1997.  

In March 1998, the veteran testified during a hearing at the 
RO.  A transcript of the proceeding is of record.  

The Board remanded this case in October 1998 and April 2003.  
After accomplishing the requested development, to the extent 
possible, the RO continued the denial of the claim; hence, it 
has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran did not serve in combat in Vietnam.  

2.  The veteran does not have PTSD caused by any event that 
occurred during service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.303, 
3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, a rating decision dated in June 1997 
denied entitlement to service connection for PTSD.  The 
record reflects that the veteran was provided with notice of 
the June 1997 rating decision, and was provided with a 
statement of the case in August 1997 that notified him of the 
issue addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  In 
a January 1997 correspondence, the RO advised the veteran 
that in order to substantiate his claim he needed to provide 
detailed descriptions of his claimed stressor incidents, as 
well as medical records documenting treatment for PTSD since 
his discharge from service.  In addition, he was specifically 
advised by VA, via an August 2003 correspondence, of what 
evidence VA would obtain on his behalf and of what evidence 
he was responsible for submitting, and the correspondence 
also advised him to submit any relevant evidence in his 
possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
The veteran's claim was thereafter re-adjudicated in a 
January 2004 supplemental statement of the case.

While the notice provided to the veteran in August 2003 was 
not given prior to the first RO adjudication of the claim in 
June 1997, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice, when read in 
conjunction with the January 1997 letter, fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has been afforded numerous 
opportunities to supplement the record, and as noted above 
his claim was re-adjudicated in a January 2004 supplemental 
statement of the case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board observes that the January 1997 
and August 2003 correspondences informed the veteran of the 
information and evidence needed to substantiate his claim, 
and that the statements of the veteran's representative make 
clear that the veteran is fully aware of what information and 
evidence that entails.  Moreover, and as noted above, the 
August 2003 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
record contains the veteran's service medical records; his 
complete service personnel records, VA treatment records; a 
statement by his spouse; an April 2000 VA examination report, 
and a statement and records from the U.S. Armed Services 
Center for Unit Records Research (CURR).  

The Board notes that the April 2003 Board remand directed the 
RO to obtain variously identified private treatment records.  
The veteran was specifically advised in August 2003 to either 
complete and return forms identifying relevant sources of 
treatment for his PTSD (and authorizing VA to obtain records 
from any source so identified), or to obtain and submit any 
such sources of treatment on his own.  However, the veteran 
did not supply authorizations allowing the RO to obtain the 
identified records.  The veteran did supply an authorization 
to obtain records from the VA Texarkana Outpatient Clinic.  
Those records were subsequently obtained by the RO.  In light 
of the above, the Board concludes that VA's duty to assist 
the veteran in obtaining any specified private treatment 
records in connection with the instant appeal has been 
fulfilled.  

The record reflects that in the October 1998 remand, the 
Board requested that the RO contact CURR to obtain any 
evidence that could verify the veteran's claimed stressors.  
The record reflects that the CURR thereafter provided a 
responsive statement.  

The Board notes in passing that in February 2004 statement, 
the veteran mentioned that he had a tape recording 
purportedly made while he served in Vietnam, in which bombs 
are heard going off in the background.  The tape recording 
was also mentioned in a February 2004 letter from the 
veteran's wife.  In an April 2004 notice, the RO advised the 
veteran to submit any additional evidence within 60 days and 
prior to the transfer of the claims file to the Board.  The 
veteran did not submit the tape and on June 22, 2004, the RO 
certified the veteran's appeal and forwarded the claims file 
to the Board.  Consequently, the Board finds that the duty to 
assist does not require further efforts on behalf of the RO 
to obtain the purported tape recording.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Factual Background

Service medical records for the veteran's period of active 
service are silent for any complaints, finding or diagnosis 
of PTSD.  

The veteran's service personnel records show that he served 
in Vietnam from March 1971 to January 1972.  His awards and 
decorations include the National Defense Service Medal and 
the Vietnam Service Medal.  During service he was promoted 
from a Private First Class to a Specialist Fourth Class and 
his pay increased from E-1 to E-4.  

Service personnel records further reflect that he had several 
duty assignments in Vietnam.  He served with the HQ MACV from 
March to September 1971, with the 214th Combat Aviation 
Battalion from September 7 to October 5, 1971, with the 221st 
AVN Company from October 6 to October 11, 1971, with the 
214th Combat Aviation Battalion from October 12 to November 
19, 1971, with the 13th Combat Aviation Battalion from 
November 20, 1971 to January 10, 1972, and with the 162nd 
Assault Helicopter Company from January 11 to January 22, 
1972.  His principal military occupational specialty during 
all time periods in Vietnam was a clerk typist.  

In June 1979, the veteran filed a claim seeking service 
connection for "nerves".  Supplied VA treatment records 
show treatment commencing in April 1975 for a nervous 
condition, anxiety and depression.  A March 1978 record from 
the Wadley Hospital indicated that the veteran was treated 
for a depressive disorder.  A past history noted that while 
in Vietnam the veteran used illicit drugs.  At the time of 
the hospital admission he was drinking 6-12 beers per day to 
help him sleep.  In a June 1979 VA Hospital Summary submitted 
with his claim, the veteran reported a history of nervous 
trouble two months after discharge from service.  

In November 1996, the veteran filed a claim seeking service 
connection for PTSD.  A March 1997 letter from S. S. M.D. 
indicated that the veteran had a history of PTSD but had been 
fairly health in the past.  

In a June 1997 psychiatric assessment by W. C. M.D., the 
veteran reported that he served in combat in Vietnam, such as 
being a door gunner in a helicopter.  He stated that during 
his tour he was constantly in fear for his life.  He began to 
self medicate with drugs and alcohol to quiet his nerves.  
The examiner reported that he had characteristic mixed 
emotional symptoms that are typical of those involved in the 
Vietnam conflict.  He opined that his poly-substance abuse, 
residual temperamental outbursts are all indicative of 
combat-related emotional disturbance.  The diagnosis was 
PTSD, chronic, due to combat related stressors.  

In a March 1998 statement the veteran indicated that he was 
assigned with many different Air Cav units and Assault 
Helicopter units while in Vietnam.  He stated that he served 
as a door gunner on several occasions.  He stated that he 
laid down and received return fire.  He stated that he also 
took part in a mission in December 1971 or January 1972.  He 
alleged that he saw body bags and that he lost a friend to a 
rocket and mortar attack.  He could not recall the friend's 
name.  

During the March 1998 RO hearing, the veteran testified that 
he served a lot of guard duty in the Mekong Delta area.  He 
stated that he served in combat with the Air Cav units.  He 
stated that he served as a door gunner 5 to 10 times.  He 
alleged that he saw body bags being moved once a week.  

The veteran was afforded a VA examination in April 1998.  
Prior to the examination, the examiner reviewed the veteran's 
claims file and reviewed prior treatment records.  The 
veteran complained that he was paranoid, had mood swings, and 
was anti-social.  He reported nightmares once or twice a 
week.  He had missed about 20 days of work in the past year.  
He drank 4 to 6 beer daily.  Additionally, he used marijuana 
twice a day.  He reported that he was exposed to combat in 
Vietnam as a door gunner and stated that he was in fear of 
being killed on a daily basis.  He stated that in May 1971 
RPG rounds hit and killed his best friend.  

Upon mental status examination, there were no delusions, 
hallucinations or inappropriate behavior evidenced.  He had 
prior thoughts of suicide.  He was able to maintain personal 
hygiene and other basic activities.  He had some psychogenic 
amnesia that was thought to be due to alcohol or marijuana 
use.  He stated that he was depressed all of the time.  
Psychological testing was deemed to be unreliable due to 
extraordinary high scoring.  The diagnostic impression was 
major depression, intermittent explosive disorder and poly-
substance dependence.  The examiner noted that the veteran's 
alleged stressors were vague and unlikely to result in 
substantiation.  Finally, she noted that the veteran did not 
appear to be credible.  

In March 2000, the veteran attended a four-week VA PTSD 
program.  Upon his initial assessment, the veteran reported a 
history of combat experiences in Vietnam.  He reported a long 
history of sleep disturbances, nightmares, hypervigilence, 
intrusive thoughts, increased startle and generalized 
anxiety.  He reported that medication had helped with 
neurovegative symptoms and periods of severe depression.  He 
currently reported that his energy level and appetite were 
"ok".  Upon mental status examination, he was cooperative 
with good eye contact.  He was friendly and cooperative.  His 
mood was nervous.  His thoughts were logical and goal 
directed.  There was no psychosis or current suicidal 
ideation.  The assessment was PTSD and major depression.  The 
veteran completed the program.  

A VA mental health treatment record in May 2000 reported the 
veteran's complaints of depression and nightmares.  There 
were no impaired thoughts, paranoia or homicidal or suicidal 
ideation.  His mood was dysphoric and he was easily 
irritated.  The assessment was generalized anxiety.  He was 
prescribed Ativan for nervousness.  

During a clinical assessment in June 2000, the diagnosis was 
an adjustment disorder.  The condition was aggravated by a 
stressful work environment, low self-esteem, abuse of mood 
altering chemicals, and alcohol abuse.  

VA mental health treatment records in July, September and 
December 2000 show continuing treatment for a generalized 
anxiety disorder.  In January 2001, the assessment was 
compulsive personality disorder.  However, records in March, 
April, May, and June 2001 reflect a continuing treatment for 
and diagnoses of a mixed adjustment disorder.  

In a January 2001 letter, the veteran stated that he arrived 
in Vietnam in March 1971 assigned to MAC V.  Prior to 
arriving there, while crossing a bridge, he alleged that he 
was exposed to enemy rifle or machine gun fire.  He also 
alleged that (1) a friend pointed a loaded weapon at his 
head, (2) that he received enemy fire while serving on guard 
duty, and (3) during door gunner duty they received enemy 
fire.  

An April 2001 letter from W.C., M.D., indicated that the 
veteran was given a second psychiatric assessment in March 
2001.  Therein, the veteran reported several combat-related 
activity while in Vietnam.  The veteran reported current 
complaints of depression, intrusive memories of Vietnam, 
hyper arousal symptoms, recurring bouts of depression, angry 
outbursts, and conflicts with his supervisor.  The diagnosis 
was PTSD, due to combat-related stressors.  

In October 2001, the RO submitted the veteran's personnel 
records and stressor statements to the Center for Unit 
Records Research (CURR).  In response, the CURR provided an 
Operational Report-Lessons Learned (OR-LL) submitted by the 
13th Combat Aviation Battalion from the period ending March 
30, 1972.  CURR was unable to verify the alleged incident 
with a gun held to the veteran's head or whether he served as 
a door gunner.  The 13th Combat Aviation Battalion was 
charged with tactical and administrative aviation support for 
the 9th and 21st ARVN Divisions and provided physical security 
for the Can Tho Army Airfield.  The OR-LL indicated that the 
13th Combat Aviation Battalion participated in several 
missions.  However, the missions involved use of personnel 
from units other than the veteran's assigned unit.  The 
records do not document that the airfield was subject to 
enemy fire, to include any rocket or mortar attacks.  

A November 2001VA mental health treatment note reported the 
veteran's complaints of anxiety, depression, difficulty 
sleeping and poor motivation.  He had fleeting suicidal 
thoughts and homicidal thoughts toward people at the VA.  The 
diagnosis was a mixed adjustment disorder.  

Mental health treatment records in December 2001, April and 
June 2002, and June and September 2003 show continuing 
treatment for a mixed adjustment disorder.  

In January 2003, the veteran gave the RO contact information 
for a service comrade who had purportedly witnessed some of 
the stressful events in Vietnam.  In August 2003, the RO 
contacted the service comrade.  He remembered being stationed 
with the veteran in Vietnam.  However, he did not recall any 
incidents that could be considered stressful events.  

In a February 2004 letter, the veteran's wife stated that the 
veteran was a changed man upon his return from Vietnam.  He 
was no longer friendly and became verbally abusive to her.  
Thereafter, he was engaged in drug and alcohol abuse.  She 
stated that he currently suffers from paranoia, nightmares 
and difficult sleeping.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Entitlement to service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

On June 18, 1999, during the pendency of this appeal, 
§ 3.304(f) was amended, effective March 7, 1997, to provide:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32,807-32,808 (1999).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory", i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service." Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  

Initially, with respect to first element, evidence of a 
diagnosis of PTSD, the veteran was diagnosed with PTSD by a 
private psychiatrist in 1997 and again in June 2001.  
Additionally, the record shows that the veteran completed a 
VA PTSD program.  However, the current treatment records do 
not show a diagnosis of PTSD.  Rather, VA mental health 
records reflect a current diagnosis of a mixed adjustment 
disorder.  Additionally, the VA examiner in April 1998 noted 
that the veteran suffered from major depression, intermittent 
explosive disorder, and poly substance abuse.  The examiner, 
who had the benefit of review of the veteran's claims file, 
did not diagnose PTSD.  The examiner further noted that the 
veteran was not credible and the alleged stressors were 
vague.  The Board finds that VA examiner's opinion probative.  
This evidence, as well as that mentioned above, does not 
indicate that the veteran does not have a current diagnosis 
of PTSD.  

Assuming, arguendo, that the veteran has PTSD, the Board 
finds that the veteran did not engage in combat in service.  
The evidence on file does not show that he received any 
awards or decorations associated with combat exposure.  
Additionally, his service personnel records show that he 
served as a clerk typist during his time in Vietnam.  
Although he contends that he served as a door gunner in a 
helicopter, his lay statements are not consistent with his 
MOS as a clerk typist.  Additionally, CURR found no evidence 
that he participated as a door gunner, and noted that 
typically, there would be notation in the records as to door 
gunner training or flight awards.  

Moreover, the record does not show that that the base at 
which his company was stationed sustained any rocket or 
mortar attacks.  While CURR verified that members of the 13th 
Combat Aviation Battalion served on combat missions outside 
of the base, there is no indication that the veteran or his 
unit participated in the mission.  In this regard, while the 
record shows that the 162nd Assault Helicopter Company 
engaged in combat on December 3, 1971, the veteran's 
personnel records indicate that he did not serve with the 
Company until January 1972.  See generally VAOPGCPREC 12-99 
(concluding that "engaged in combat with the enemy" 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality).  Moreover, 
CURR was unable to verify that the veteran frequently saw 
body bags or engaged in close combat activity.  The Board 
therefore concludes that satisfactory evidence that the 
veteran engaged in combat has not been presented.

Having found that the veteran did not engage in combat with 
the enemy, the veteran's lay statements alone are 
insufficient to establish the occurrence of an alleged 
stressor.  The Board points out, however, that the Court has 
held that corroboration of every detail of a claimed 
stressor, including the veteran's personal participation, is 
not required, but rather a veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  In the instant case, the CURR was unable to 
verify that the stressors as alleged by the veteran occurred 
and the records or other competent evidence does not imply 
the veteran's personal exposure to combat.  

On the basis of the foregoing, the Board notes that the 
diagnoses of record linking PTSD to combat exposure are not 
based upon verified stressors and appear to be based upon a 
history that is not supported by the service records.  The 
Board finds that the medical evidence favoring the veteran's 
claim was based primarily on the history provided by the 
veteran, and that history has been found to be unreliable.  
When a medical opinion relies at least partially on the 
veteran's rendition of his own medical history, the Board is 
not bound to accept the medical conclusions as they have no 
greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 223 (1993).  
Likewise, medical statements, which accept a veteran's report 
as credible and relate his PTSD to events experienced in 
service do not constitute the requisite credible evidence of 
a stressor.  Moreau v. Brown,  9 Vet. App. 389 (1996).

As a medical opinion can be no better than the facts alleged 
by the veteran, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993).  

Since the preponderance of the evidence is against the claim, 
application of the evidentiary equipoise rule, which mandates 
that where the evidence is balanced and a reasonable doubt 
exists as to a material issue, the benefit of the doubt shall 
be given to the claimant, is not required in this case.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


